                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


UNITED STATES OF AMERICA

v.                                         CASE NOS.: 3:18cr108/MCR/HTC
                                                      3:20cv3040/MCR/HTC
JOHNNIE HILL CALLAHAN, III
________________________________/

                                       ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated February 12, 2020. ECF No. 224. The parties have been

furnished a copy of the Report and Recommendation and afforded an opportunity to

file objections pursuant to Title 28, United States Code, Section 636(b)(1). I have

made a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined the Report and Recommendation should be

adopted.

      Accordingly, it is now ORDERED as follows:

      1.    The magistrate judge's Report and Recommendation is adopted and

incorporated by reference in this Order.
                                                                    Page 2 of 2


      2. The Motion to Vacate, Set Aside, or Correct Sentence, ECF No. 223, is

DISMISSED WITHOUT PREJUICE.

      DONE AND ORDERED this 18th day of March 2020.




                                     s/   M. Casey Rodgers
                                    M. CASEY RODGERS
                                    UNITED STATES DISTRICT JUDGE




Case Nos.: 3:18cr108/MCR/HTC; 3:20cv3040/MCR/HTC
